F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          APR 28 2005
                           FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    HOLLI LUNDAHL,

            Plaintiff - Appellant,

     v.                                                 No. 04-4038
                                                    (BAP. No. UT-04-003)
    HONORABLE LESLIE LEWIS;                                (BAP)
    ALEXANDRIA DOCTORMAN,

            Defendants - Appellees.

    _________________________

    HOLLI LUNDAHL,

            Plaintiff - Appellant,

     v.                                                No. 04-4039
                                                    (BAP. No. UT-04-004)
    CNA FINANCIAL CORPORATION;                             (BAP)
    SOURCE ONE MORTGAGE
    SERVICE; EMPIRE OF AMERICA
    REALTY; RAY M. HARDING, JR.;
    MIKE TRONIER; BRENT JOHNSON;
    LOUIS B. TERVORT; HOLLAND &
    HART LLP,

            Defendants - Appellees.


                           ORDER AND JUDGMENT            *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
                                                                       (continued...)
Before SEYMOUR , KELLY , and McCONNELL , Circuit Judges.



       After examining the briefs and appellate records, this panel has determined

unanimously that oral argument would not materially assist the determination

of these appeals.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases

are therefore ordered submitted without oral argument.

       Ms. Holli Lundahl, appearing pro se in these related matters, appeals from

orders of the United States Bankruptcy Appellate Panel for the Tenth Circuit

(BAP) dismissing her bankruptcy appeals. In separate orders dated February 3,

2004, the BAP held Ms. Lundahl failed to submit in a timely fashion her

Statement of Interested Parties, Designation of Record, and Statement of Issues

for the underlying matters.    See Fed. R. Bankr. P. 8006; 10th Cir. BAP L.R. 8006-

1(b). Accordingly, it dismissed the appeals for failure to prosecute.   See Fed. R.

Bankr. P. 8001(a); 10th Cir. BAP L.R. 8018-4(b). Ms. Lundahl now maintains

the BAP’s orders were void, and that the underlying matters should be before the

district court. Because we agree with the BAP’s disposition, and have determined

these matters are frivolous, they will be dismissed.


*
 (...continued)
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                            -2-
      We review the BAP’s dismissal orders under an abuse of discretion

standard. Nielsen v. Price , 17 F.3d 1276, 1277 (10th Cir. 1994)

(finding no abuse of discretion in dismissing pro se bankruptcy appeal for failure

to designate record and failure to file statement of issues and to submit timely

brief). Doing so, we hold the court’s actions were proper. The record makes

clear Ms. Lundahl was provided warning regarding the possibility of dismissal. It

is likewise clear she did not provide the requested materials. She does not argue

to the contrary. She maintains only that the BAP’s orders were void, and that the

court had no jurisdiction to hear her appeals. Ms. Lundahl’s arguments are

unavailing. Indeed, as noted, they are frivolous.

      Because we deem these matters frivolous, the motions which Ms. Lundahl

filed seeking to proceed   in forma pauperis are denied. Likewise, the motion to

strike and the motion for sanctions filed in appeal number 04-4039 are denied.

The request for permission to file a reply brief and supplemental appendix

submitted in number 04-4039 is granted. These appeals are DISMISSED.         See 28

U.S.C. § 1915(e)(2)(B)(i).

                                                     Entered for the Court


                                                     Stephanie K. Seymour
                                                     Circuit Judge




                                          -3-